Title: John Quincy Adams to Abigail Adams, 11 June 1798
From: Adams, John Quincy
To: Adams, Abigail


          
            11. June 1798.
          
          Three more letters from you of 3. 4. and 13. April, brought to England by Mr Thornton, have just this moment come to hand, together with a pamphlet or two.— The message to Congress of 3. April together with all the documents accompanying it, have been published in London, from whence I have received them as mentioned in a former letter. They were received from Philadelphia by the Directory on the 28th: of last month, when neither Mr: G. nor General P. had left France— The former of these gentlemen I fear has done no honour to the trust with which he was charged— His conduct with respect to his colleagues has been very exceptionable, and his intimate associates during his residence at Paris have been men notoriously and professedly hostile to the American Government, and devoted through every extremity to the french Directory.
          It does not become me to judge what the effect of this publication might be upon the public mind in America, but it will exasperate beyond all bounds the men whose prostitution it exposes, and who have all the power of France in their hands.
          They threatened, by the diplomatic skill of France, and the french party in America, to throw the blame of the rupture upon the American Government, and they are apparently now preparing to carry this threat into execution.— The Moniteur, a Paris newspaper under the influence and controul of the Government, in a pretended article from New-York dated 12. April, says, that the french party, gains strength every day, both within Congress and out of it.— The same paper has published a translation of the President’s message of 19. March— At the passage where he says that the powers of the Envoys, were extensive as a liberal and pacific policy required, they have printed the word liberal in Italics, meaning to imply that the President thereby insinuates the Envoys had powers to use bribery.— You have doubtless heard how the Portuguese Minister d’Araujo was treated upon a similar occasion.— The same indirect proposals for the payment of money were made to him, and as his Government was in extreme need of Peace he complied with them, and paid— They took the money, but being through all their intermediates safe from detection they were not a whit more favourable to the Minister than they had been before— He being provoked to find himself not only plundered but cheated, told of his having paid money, and they

instantly shut him up in the temple to teach him discretion.— As to the universal venality prevalent at Paris, it has long been perfectly well known, and often a subject of complaints which have however invariably been suppressed and generally severely punished— Such complaints were among the principal causes for the transportation of many persons involved in the 4th: of September proscriptions.— Stone’s letter to Dr: Priestley you will observe says, that no Man of common sense believes those people were guilty of the charges trumped up against them: their real crimes were of exposing and denouncing the innumerable infamies continually practiced by the Government.— I do not believe the assertion that the french party in America, was daily increasing on the 12th: of April last, but I shall be very glad to see proofs that the Spirit of Independence really prevails among my Countrymen, and that they are not more disposed to yield to the oppression of France, than they were to that of England
          You will hear from London of the present condition of Ireland; the insurrection was prepared to burst forth in its utmost violence on the 22d: ulto: but the measures taken by the Government, in some measure defeated the design.— The business was unquestionably concerted with the french, and probably it was intended to combine with it an invasion from France, which did not however take place
          About 20,000 men have embarked at Toulon with Buonaparte at their head, and sailed on the 19th: of last month— One frigate stranded as they went out of the harbour, and the admiral ship itself had well nigh met the same fate.— This accident detained them untill the 22d:—When it is said they finally put to sea.
          The french Minister at this Court, Caillard, is recalled, and Sieyes comes in his stead. Otto, is to be the Secretary of the legation.— At present there is here an unusual stagnation of political affairs, the king being absent— He is expected to return by the last of this month.
          I had some enquiries made in a Letter some time ago, about a certain German philosopher who is indeed the top of admiration in this Country, named Kant.— I gave in the winter something of a summary answer, as far as my information then extended. Mr: Pitcairn at my desire has sent a french monthly pamphlet intituled Le Spectateur du Nord, to Philadelphia— In the Number for March there is some account of the life of this Mr: Kant, and in that for April is a french translation of one of his works—a plan upon which the author thinks, an Universal History ought to be written— The french

translator a man remote enough from the practical frenzies of these times, appears to be fascinated into the most extravagant admiration of Kant’s theoretic madness— For my own part, after reading the little Treatise, I find more reason than ever to adhere to my opinion as to the objects of the philosopher—atheism and revolution.
          The doctrine of the progressive improvement of mankind seems to be a favourite, and is I believe an original opinion of the modern philosophers— Price and Condorcet in their ideas of it have proved at least the weakness of the human mind in its present degree of illumination; but they have not ventured to announce the means by which this improvement is to be effected. This was reserved for the Prussian sage— The means are antagonism; the spirit of discord; the perpetual strife which the Creator has ordained to prevail for ever among men.— In consequence of this system the warmest admirers of Kant, consider all the horrors of the present times as glorious steps towards the greatest perfection of the species, and they seriously maintain that although the same scenes of blood and desolation should continue one two or three centuries longer, they will be amply repaid by the supreme felicity which a yet later posterity will enjoy, as the purchase of all this misery.— What such opinions will finally produce I will not undertake to say, but they promise no peaceful prospects for the present.
          This periodical pamphlet the “Spectateur du Nord,” has been published untill very lately at Hamburg, but as the author has always expressed himself very freely upon french affairs, the agents of the Great Directory have interfered, with the magistrates of Hamburg, and the author was obliged to remove his publication into Holstein— I suspect a new application against him was made to the Danish Government, for his last number is dated from Lower Saxony.— The french Directors are not content with possessing, and exercising in the most arbitrary manner a controul over the press in their own Country, but they exert their power for the same purpose, in every other Country, where the fear of them extends.— I have already mentioned an instance at Hamburg; and thus in Holland, the Leyden Gazette, unquestionably the best newspaper in Europe has by their means been suppressed.— I have heretofore given an account of the persecutions which that truly learned and excellent Man, Mr: Luzac has suffered from them, and then anticipated that which has since been effected— A new Paper however is published at Leyden, in the same form as the preceding, but under a different title.
          
          I shall perhaps take some future opportunity to give you some little account of the Country where I reside, more particular than I have done hitherto— Though I have been here now more than seven months, I am far from being intimately acquainted with it— much of my leisure time has been employed in the study of the language, which I have no doubt but to acquire so far as to read it with facility; but here as in most other parts of Europe an insuperable obstacle to the attainment of a power to speak the tongue of the Country arises from the universal practice of the french in all the companies with which we associate.— In these Societies it is very rare to hear any thing else spoken by the Germans themselves— This singularity is indeed more prevalent here perhaps than any where else, from the decided preference which the great Frederic shewed through his whole life to the french language and literature, and the marked contempt which he always discovered for the German. This Prince the author of many large volumes of french prose and verse, prided himself in not knowing how to write or even spell correctly his native idiom. It is easy to imagine what influence the authority of such a Sovereign, and the example of such a Man combining together must have, and how long its effects would continue even against the opposite inclinations and attachments of his successors, both of whom are considered as strongly attached to their own language, and little inclined to any thing french.
          Enclosed is a letter from Mrs: Adams— I hope her family has heard from her directly before this.— She wrote to them from Hamburg; but all our Letters from that place must have failed on the passage— I fear that several of my last Letters from London, met with the same fate, and I cannot account readily for the nonarrival of many written from this place, at so late a date as your last Letter— As all mine of any consequence are numbered, you can always tell if any are missing, and I make it an invariable practice to acknowledge the receipt of every one from my correspondence whereby you can tell whether any of your’s do not reach me.
          Ever your’s
        